Citation Nr: 1018916	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for amputation of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Veteran is diabetic.  He had a right below-the-knee 
amputation in August 2002.  He had a left below-the-knee 
amputation in February 2003.  He submitted a claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for both amputations in December 2003.  He maintained, in 
essence, that the VA Medical Center (VAMC) in Memphis, 
Tennessee, furnished him diabetic shoes that were too small 
for his feet, and that he thereby suffered injury to the feet 
that ultimately led to the amputations.  

The Veteran was previously examined for his claim in February 
2004.  The examiner noted the Veteran's diabetic history.  He 
noted the course of the onset of right foot problems 
beginning with the right great toe.  He noted a clinical 
entry from July 2002 where the Veteran told his healthcare 
provider that he had been given new diabetic shoes that were 
a size too small and that this led to the development of 
problems with his right great toe.  As the medical evidence 
shows the Veteran initially had an amputation of that toe but 
later had a right below-the-knee amputation.  

In regard to the left foot, the examiner noted a history of a 
bunion on the left foot with some swelling in 2000.  He said 
that in January 2003 the Veteran noted some drainage between 
the second and third toes and this proved to be caused by 
osteomyelitis of the distal phalanx of the fourth left toe.  
He noted that the Veteran was hospitalized and treated with 
antibiotics (December 2002).  However, the Veteran developed 
additional problems with his left foot that ultimately led to 
a left below-the-knee amputation in February 2003.  

The examiner said that, from a review of the claims folder 
and a history from the Veteran, he found no fault with the 
treatment provided for the osteomyelitis and peripheral 
vascular insufficiency on the left.  Similarly, no fault 
could be found with the treatment for the gangrenous changes 
that led to the right below-the-knee amputation.  

The examiner said he was not able to locate in the medical 
records evidence that the Veteran was measured for his shoes 
or that he was given a smaller sized shoe.  He stated that, 
if in fact the Veteran was provided with shoes of a smaller 
size than had been measured and that had been intended to be 
given to him, then specific medical error would have occurred 
which would have led to the gangrene of the right great toe, 
and the ultimate amputation below the knee.

In regard to the left foot/leg, the examiner said there was 
no indication from the claims folder or the Veteran's history 
that shoe wear had anything to do with a development of the 
osteomyelitis of the left foot, which ultimately led to the 
below-the-knee amputation.

The Veteran's claim was initially denied in May 2004.  The 
basis for the denial was the opinion of the VA medical 
examiner in February 2004.

The Veteran disagreed with the denial in July 2004.  He noted 
that he was initially given two pairs of size 12 shoes.  
However, his last pair was a size 11.  He said he did not 
realize the new shoes were too small because his feet were 
numb at the time.  The tip of his right big toe turned black 
and this led to a number of problems and the ultimate 
amputation below the right knee.  He said he developed 
problems with his left foot and leg about a year later and 
that he had a below-the-knee amputation.

Another medical opinion was sought from the prior VA examiner 
in March 2005.  The examiner noted the Veteran's contention 
that improper shoe size led to the development of the right 
great toe problem and then a below-the-knee amputation.  The 
examiner noted that he had not been able to find specific 
record entries regarding shoe size at the time of his prior 
report.  He further noted that the RO had tabbed specific 
entries to note that the Veteran had been provided size 12E 
shoes in June 2000.  In December 2000, a walking boot, size 
12M, was provided.  In April 2002, the Veteran's shoe size 
was measured as 11 EEEE.  He said these shoes were smaller 
than what had been previously provided.  The examiner said 
that shoe size may change or may be somewhat different 
depending upon the manufacturer but there was no question 
that the Veteran was provided with size 12 shoes initially 
and then size 11 in May 2002.  He said this would correspond 
to the Veteran's subjective complaints and comments that he 
felt the shoes were small but, because of a loss of normal 
sensation in the feet because of diabetes, he did not fully 
ascertain the degree of tightness.  

The examiner said that, following the right below-the-knee 
amputation, the Veteran was in a wheelchair.  He referred to 
a VA clinical entry from September 2002 where the Veteran 
brought in his left shoe.  The healthcare provider noted that 
the shoe was too small for the left foot.  The Veteran was 
told to continue to wear it until he was seen by podiatry.  
The examiner noted that the Veteran developed osteomyelitis 
of the left foot that led to amputation below the knee in 
February 2003.  

The examiner stated that, in his prior opinion, he indicated 
that there was no indication that the osteomyelitis in the 
left foot was secondary to inappropriate shoe wear.  He said 
he continued to be of that opinion.  He stated that, even 
though the shoes may have been small, it was not clear from 
the claims folder exactly how long the Veteran wore the shoes 
and there was no indication that the Veteran developed 
gangrene or pressure sores as a result of the wearing the 
left shoe.  

By contrast, the examiner stated that the smaller shoes more 
likely than not caused the Veteran to develop gangrene of the 
right great toe which led to the right below-the-knee 
amputation.  He said this would indicate a medical error on 
the part of VA.  The examiner added that the fact that the 
Veteran had peripheral vascular disease and insulin-dependent 
diabetes made it mandatory that careful shoe sizing and 
fitting was mandatory to prevent complications such as the 
Veteran developed in his right foot.  He said this was a 
foreseeable complication and more likely than not could have 
been prevented with properly sized shoes.

Based on this opinion, the RO granted the Veteran benefits 
for the right below-the-knee amputation under 38 U.S.C.A. 
§ 1151 in June 2005.  The RO continued the denial of benefits 
for the left below-the-knee amputation.

The Veteran has maintained that his left foot problems are 
also the result of his having had the wrong sized shoes.

In January 2008, the Board remanded the case for additional 
development.  The remand noted that certain notices had not 
been provided to the Veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  It was also noted that the 
Veteran's spouse reported that the Veteran had obtained 
treatment at the VAMC in Poplar Bluff, Missouri, for problems 
with his left foot in the months prior to its amputation in 
February 2003 (specifically, from October 2002 to January 
2003, including a period of inpatient treatment in December 
2002).  As those records had not been obtained they were to 
be obtained and associated with the claims folder on remand.  

The remand also noted that, because this additional evidence 
pertained to treatment for the Veteran's left foot in the 
period prior to his amputation; the evidence may be of import 
to the VA examiner who had previously reviewed the case in 
2004 and 2005.  The RO was to have the examiner review the 
claims folder, to include the additional evidence, and 
provide an opinion indicating the extent to which, if any, 
the additional evidence impacts on his prior opinion as to 
whether the proximate cause of the veteran's left foot 
amputation was (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.

The appeals management center (AMC) provided the notice 
letter to the Veteran in April 2008.  The AMC also obtained 
medical records from VAMC Poplar Bluff in January 2009.  The 
records covered a period from November 1990 to September 
2008.  Of import, were records from July 2002 to January 
2003.  The records reflected the Veteran's development of 
gangrene in his right great toe and then problems with 
osteomyelitis in his left fourth toe.  The records also 
reflect that the Veteran was hospitalized in December 2002 
for antibiotic treatment of his left fourth toe 
osteomyelitis.  He was noted to have diabetic toes with an 
ischemic left 3rd toe in January 2003.  

The same VA examiner noted his two prior opinions from 2004 
and 2005.  He noted the circumstances of the Veteran being 
given smaller shoes and the connection between that fact and 
the right below-the-knee amputation.  The examiner noted that 
he had been asked to review the additional evidence added to 
the record and provide an opinion.

It is apparent from the examination report that the examiner 
was unaware of what he was to review in order to provide the 
requested medical opinion.  He said it would be quite helpful 
if it could be clearly identified what the additional 
evidence was and where it could be found amongst the four 
volumes of the claims folder.  He stated that, since he was 
unable to identify what "additional evidence" might be, he 
was left to state that his opinion from March 2005 remained 
unchanged.

In light of the medical examiner's comments regarding the 
evidence that had been added to the record, but not reviewed 
because it could not be located, the Veteran's case must be 
remanded to give the examiner opportunity to review the 
evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  No tabs are to be removed from 
the claims folder or temporary 
folders unless necessary to make 
copies of the records.  

2.  The agency of original 
jurisdiction (AOJ) should return the 
claims folder, the four temporary 
folders and a complete copy of this 
remand to the VA examiner who 
prepared prior opinions in this case 
in February 2004, March 2005, and 
October 2009.

The examiner is advised that the 
"additional evidence" added to the 
record at the time of his October 
2009 report is/was contained in the 
4th volume of the claims folder, a 
brown, three-part folder.  The 
records were from VAMC Poplar Bluff 
and dated from 1990 to 2008.  It is 
these records that constitute the 
additional evidence that require his 
review.  

The examiner should be asked to 
review the expanded record and to 
prepare a supplemental report 
indicating the extent to which, if 
any, the additional evidence affects 
his prior opinions as to whether the 
proximate cause of the Veteran's 
left foot amputation was (1) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination, or (2) an 
event not reasonably foreseeable.  A 
complete rationale should be 
provided.

If the physician who offered the 
prior opinions is unavailable, 
schedule the Veteran for an 
examination with another physician 
for purposes of obtaining the 
information requested above.  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

